Citation Nr: 1721025	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (CVA) with short-term memory loss, anxiety, depression, and disequilibrium.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from June 1972 to January 1974, and from January 1975 to June 1977.  He served in the United States Navy from February 2003 to October 2003.  He had additional periods of inactive duty for training (INACDUTRA) service, including, in pertinent part, a period from June 21, 2006 to June 25, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the instant claim. The appellant appealed this determination to the Board. Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO. 

In September 2011, the appellant testified before the undersigned during a Travel Board hearing at the Pittsburgh, Pennsylvania RO.  A transcript of the hearing has been associated with the appellant's Veterans Benefits Management System (VBMS) electronic record.

In December 2013 the Board remanded the appeal to the RO for additional substantive development. 

In an April 2015 decision, the Board denied service connection for a CVA with short-term memory loss, anxiety, depression, and disequilibrium.   The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the April 2015 Board decision and remanded the matter to the Board for action consistent with its decision. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In light of the Court's Memorandum Decision, additional development for the claim on appeal is warranted.  In its Memorandum Decision, the Court concluded that a February 2014 VA opinion, which was relied upon by the Board in denying the claim in its April 2015 decision, was inadequate for rating purposes and failed to comply with the Board's December 2013 remand directives.  The Board will discuss each of these reasons below. 

First, the Court determined that the February 2014 VA physician's assistant's (PA) opinion that was relied upon by the Board in denying the claim in April 2015 was inadequate in evaluating the claim.  The Court maintained that the February 2014 VA PA had failed to provide adequate reasons and bases in reaching her unfavorable conclusion.  Specifically, the Court concluded that in determining that a nexus did not exist between the Veteran's claimed stress during his period of INACDUTRA and CVA that occurred one week after service discharge, the February 2014 VA PA merely listed the general risk factors for developing a stroke.  According to the Court, the February 2014 VA PA did not address how the general stroke risk factors were applicable to the Veteran's specific medical history/record and the onset of his CVA.  As noted by the Court, "Ms. L[]failed to account for Mr. M[]'s risk factors as contained within his medical record as compared to factors she listed within the medical opinion.  As such, the Court cannot conclude that the medical examination is supported by an adequate rationale."  The Court determined, in essence, that the February 2014 VA PA's opinion failed to provide an adequate rationale to accompany her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Second, the Court concluded that in providing her unfavorable opinion, the February 2014 VA PA did not address the Veteran's lay statements regarding his in-service experiences, as specifically directed by the Board in its December 2013 remand directives.  (See Court's October 2016 Memorandum Decision (quoting Stegall v. West, 11 Vet. App. 268 (1998)).  
Thus, in view of the foregoing deficiencies, the Board finds that an addendum opinion should be obtained regarding the etiology of the Veteran's CVA with short-term memory loss, anxiety, depression, and disequilibrium that includes a discussion of his specific medical risk factors for developing a stroke and addresses the Veteran's lay statements regarding in-service experiences.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Return the Veteran's electronic record to the VA PA who examined the Veteran in February 2014 and provided an opinion regarding his CVA with memory loss, anxiety, depression, and disequilibrium, if available.  If the February 2014 VA PA is not available, another appropriate medical professional should provide the requested opinion.  The February 2014 VA PA (or other reviewing clinician) should review the electronic record, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in his or her report.  If the February 2014 VA PA (or other reviewing clinician) determines that an additional examination is necessary, one should be arranged.  All necessary tests must be conducted.  The February 2014 VA PA (or other reviewing clinician) is asked to answer the following question:

Is it at least as likely as not (50 percent probability or greater) that any currently-diagnosed disability relating to the Veteran's CVA with short-term memory loss, anxiety, depression, and disequilibrium is the result of an injury incurred during the Veteran's period of INACDUTRA service from June 21, 2006 to June 25, 2006?  The answer to this question should be negative if it is found that the Veteran's disability is the result of a disease process, rather than an acute injury.
The February 2014 VA PA (or other reviewing clinician) must discuss the Veteran's specific risk factors for developing a stroke as contained within his medical records, as compared to the general risk factors outlined in the February 2014 examination report.

The February 2014 VA PA (or other reviewing clinician) must also consider and discuss the Veteran's lay statements regarding his in-service experiences, such as feeling stress, from June 21, 2006 to June 25, 2006 in providing the requested opinion.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the February 2014 VA PA (or other reviewing clinician) should clearly and specifically so state in the examination report, and explain why that is so.

2.  After completion of the above and any other development deemed necessary, readjudicate the appeal. If the benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of a December 2014 SSOC and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

